DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: It the third to last line of paragraph 50 has been amended to include "the stored reference surface" while it seems to be referring to a stored reference surface scan.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant' s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant' s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 4 and 19 can be used as claimed and whether claims 4 and 19 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 4 and 19, it is believed that undue experimentation would be required because:
(a) There is no direction or guidance presented for determining surface substructure information.
(b) There is an absence of working examples concerning determining surface substructure information.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 4 and 19.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 20, it is unclear what is meant by “a pattern of molecules” and “molecular patterns” respectively.
Regarding claims 4 and 19, it is unclear what information is being identified about a surface substructure and no indication is given on how the controller is configured to identify a surface substructure based on a chemical reaction is found in the Specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yost et al. (US 20170067819 A1).
Regarding claim 1, Yost et al. teaches a probe for collecting optically stimulated electron emission to inspect chemical reactions of a surface, the probe comprising: a light source (“the lamp” Fig. 1A, No. 102; Para. 35) to emit light on the surface (“sample” Fig. 1A, No. 112; Para. 41); a collector ("the grid" Fig. 1A, No. 114; Para. 38) configured to detect photoelectrons emitted from the surface in response to the light from the light source impinging on the surface and provide a photocurrent based on the detected photoelectrons; and a controller comprising at least one processor and operably coupled to the light source ("lamp power supply control module" Fig. 1B, No. 154 Para. 38) and the collector ("grid bias power control module" Fig. 1B, No. 160; Para. 39), the controller configured to: cause the light source to emit light on the surface to induce at least one surface-based photo-induced chemical reaction; receive the photocurrent from the collector; and identify the at least one surface-based photo-induced chemical reaction of the surface based on the received photocurrent ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 2, Yost et al. teaches the probe of claim 1, wherein the controller is further configured to identify a sequence of surface-based photo-induced chemical reactions based on the received photocurrent ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 3, Yost et al. teaches the probe of claim 1, wherein the controller is further configured to determine a pattern of molecules based on the identified at least one surface-based photo-induced chemical reaction of the surface ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 4, Yost et al. teaches the probe of claim 1 configured to detect a chemical reaction using photoelectron spectroscopy.  Therefore, it would naturally detect the underlaying 10-20 nm assumed to be homogeneous as evidenced by Wagner, C. D., L. E. Davis, M. V. Zeller, J. A. Taylor, R. H. Raymond, and L. H. Gale. "Empirical atomic sensitivity factors for quantitative analysis by electron spectroscopy for chemical analysis." Surface and interface analysis 3, no. 5 (1981): 211-225. on page 211, first paragraph of the Introduction.
Regarding claim 5, Yost et al. teaches the probe of claim 1, wherein to identify the at least one surface-based photo-induced chemical reaction of the surface the controller is configured to: determine one or more rates of change of the photocurrent over a time period ("the log current is sensitive to the rates of chemical reactions of the various chemical species" Fig. 5, Para. 54); and compare the one or more rates of change of the photocurrent over the time period to known rates of photocurrent change of chemical reactions ("enabling differential readings (i.e., a difference level between pod 100A measurements and pod 100B be determined). In another embodiment, measurements for a reference substrate with the known contaminant/contaminant level may be digitally stored in memory 164 for differential comparisons" Fig. 1B; Para. 45).
Regarding claim 7, Yost et al. teaches the probe of claim 1, wherein the controller is further configured to determine a chemical composition of the surface based on the identified at least one surface-based photo-induced chemical reaction of the surface ("the log current is sensitive to the rates of chemical reactions of the various chemical species" Fig. 5, Para. 54).
Regarding claim 15, Yost et al. teaches a system for inspecting a surface, the system comprising: one or more optically stimulated electron emission (OSEE) pods ("the pods may be arranged to accommodate the geometry of the part to be inspected. For example, pods 100A and 100B may be arranged differently on different parts to be inspected" Fig. 1B; Para. 45) comprising: a light source to emit light on the surface (“the lamp” Fig. 1A, No. 102; Para. 35); and a collector ("the grid" Fig. 1A, No. 114; Para. 38) configured to detect photoelectrons emitted from the surface in response to the light from the light source impinging on the surface and provide a photocurrent based on the detected photoelectrons; and a controller comprising at least one processor and operably coupled to the one or more OSEE pods, the controller configured to: cause the light source of a first OSEE pod ("lamp power supply control module" Fig. 1B, No. 154 Para. 38) to emit light on a first area of the surface to induce at least one surface-based photo-induced chemical reaction of the first area of the surface; receive a first photocurrent from the collector of the first OSEE pod ("grid bias power control module" Fig. 1B, No. 160; Para. 39); and identify the at least one surface-based photo-induced chemical reaction of the first area of the surface based on the received first photocurrent ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 16, Yost et al. teaches the system of claim 15, wherein the system further comprises: one or more reference optically stimulated electron emission (OSEE) pods comprising: a reference light source to emit light on a reference surface; and a reference collector configured to detect photoelectrons emitted from the reference surface in response to the light from the reference light source impinging on the reference surface and provide a reference photocurrent based on the detected photoelectrons, wherein the controller is further operably coupled to the one or more reference OSEE pods and is further configured to: cause the light source of a first reference OSEE pod to emit light on the reference surface to induce at least one surface-based photo-induced chemical reaction of the reference surface; receive a reference photocurrent from the reference collector of the first reference OSEE pod; and further identify the at least one surface-based photo-induced chemical reaction of the first area of the surface based on the received reference photocurrent. ("a reference surface can be simultaneously scanned by pod 100B with a surface under examination scanned by pod 100A. Differences between the two scanned surfaces can be calculated and displayed to verify contaminant level between both surfaces" Fig. 1B; Para. 46).
Regarding claim 17, Yost et al. teaches the system of claim 15, wherein the controller is further configured to: cause the light source of a second OSEE pod to emit light on a second area of the surface to induce at least one surface-based photo-induced chemical reaction of the second area of the surface; receive a second photocurrent from the collector of the second OSEE pod ("pod 100A may be arranged over a substrate to be measured and pod 100B may be arranged over a reference substrate with known contaminants and contaminant levels, enabling differential readings (i.e., a difference level between pod 100A measurements and pod 100B be determined)." Fig. 1B; Para. 45); and identify the at least one surface-based photo-induced chemical reaction of the second area of the surface based on the received second photocurrent ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 19, Yost et al. teaches the system of claim 17 configured to detect chemical reactions using photoelectron spectroscopy.  Therefore, it would naturally detect the underlaying 10-20 nm assumed to be homogeneous as evidenced by Wagner et al. on page 211, first paragraph of the Introduction.

Regarding claim 20, Yost et al. teaches the system of claim 17, wherein the controller is further configured to determine a difference between molecular patterns of the first and second areas of the surface based on the identified at least one surface-based photo-induced chemical reaction of the first area of the surface and the identified at least one surface-based photo-induced chemical reaction of the second area of the surface ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yost et al. in view of Milberger (US Patent No. 4099923).
Regarding claim 6, Yost et al. teaches the probe of claim 1, but does not appear to explicitly disclose wherein the controller is further configured to determine an amount of a catalyst on the surface based on the identified at least one surface-based photo-induced chemical reaction of the surface.
However, Milberger teaches a controller configured to determine an amount of a catalyst on the surface based on the determined at least one surface-based photo-induced chemical reaction of the surface (“An automatic catalyst screening unit for determining if one or more potential catalysts exhibits significant catalytic activity for a particular chemical reaction” Abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe to configure the controller to determine an amount of a catalyst on a surface based on an identified chemical reaction based on the teachings of Milberger in order “to provide an automated catalyst screening apparatus which is capable of subjecting a plurality of different catalysts to predetermined activity tests without the aid of operating personnel on an automatic basis” (Milberger, Col. 1, lines 29-32).
Regarding claim 18, Yost et al. teaches the system of claim 17, but does not appear to explicitly disclose wherein the controller is further configured to determine a catalyst concentration gradient of the surface based on the identified at least one surface-based photo-induced chemical reaction of the first area of the surface and the identified at least one surface-based photo-induced chemical reaction of the second area of the surface.  
However, Milberger teaches wherein the controller is further configured to determine a catalyst concentration gradient of the surface based on the determined at least one surface-based photo-induced chemical reaction of the first area of the surface and the determined at least one surface-based photo-induced chemical reaction of the second area of the surface. (“An automatic catalyst screening unit for determining if one or more potential catalysts exhibits significant catalytic activity for a particular chemical reaction” Abstract) where the gradient would just be interpolated between the points of the two OSEE pods.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe to configure the controller to determine an amount of a catalyst on a surface based on a determined chemical reaction based on the teachings of Milberger in order “to provide an automated catalyst screening apparatus which is capable of subjecting a plurality of different catalysts to predetermined activity tests without the aid of operating personnel on an automatic basis” (Milberger, Col. 1, lines 29-32).

Response to Remarks
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.  
112(a) Rejections
	The enablement rejections of claims 6 and 18 are withdrawn in light of the Applicant’s Amendments and Remarks.  Particularly in the Remarks, the Applicant has explained that the concentration gradients of the determined by differential comparison, time gradients, and similar phenomena despite speculative phrases in the Specification such as paragraph 115’s statement about the probe “opening up” new techniques to detect catalysts.
Claims 4 and 19
Remarks explaining claims 4 and 19 have resulted in the prior art rejections presented above, however the 112(a) enablement rejections stand.
While the level of ordinary skill in the art is high for 112(a) enablement rejections, the Applicant has not shown direction or guidance presented for determining surface substructure.  Furthermore, there is a lack of working examples, so the 112(a) rejections of claims 4 and 19 stand.  One of ordinary skill in the art of Photoemission Spectroscopy (PES)/ X-ray Photoelectron Spectroscopy (XPS)/ Electron Spectroscopy for Chemical Analysis (ESCA) would not know how to perform analysis of a surface substructure.
	The Applicant argues the photocurrent’s time dependence determines information about the substructure, however PES is based on received photocurrent as a function of time, and no connection between the time photocurrent’s time dependence and a surface substructure is given.
The areal density of the constituents is not claimed in claims 4 and 19 and, again, there seems to be no connection given between the areal density of the surface and the surface substructure.
Paragraph 71 through page 29 and Figure 7 of the Specification have no mention of substructure.  Fourier-based mathematical equations are well known in the art and describe natural phenomena.  Similarly, paragraph 99 and Figure 10 of the Specification has nothing to do with substructure.

112(b) Rejections
Despite Merriam Webster’s definitions of “pattern” and “molecules”, very few molecular compounds follow a pattern unlike the crystalline structure of ionic compounds.  The phrase “a pattern of molecules” is ambiguous at best.
In addition, while paragraph 12 of the Specification states the technique is sensitive to “arrangements of molecules on the surface”, it does not clarify what is meant by the “pattern of molecules” of claim 3 or the pattern’s association with a surface.  Likewise, “arrangements of molecules on the surface” does not clarify what “molecular patterns of the first and second areas of the surface” in claim 20 means.
A pattern of molecules is not a standard term in the field of endeavor.
102 Rejections
	As claimed, the limitation is met by the identification that a chemical reaction has occurred.  As discussed in the Examiner Interview, Yost does not appear to teach that identification of a specific reaction has occurred.  
However, particular attention should be given to previously cited Zhou (2012) in the Office Action of 1/10/2022. In the gray box at the bottom of p. 6833 Zhou teaches photoemission spectroscopy to determine photochemistry and photocatalysis.  Similar teachings are found throughout the paper.
All objections and rejections not restated in this office action are withdrawn.  Some rejections have been amended to address new limitations added from the Final Rejection mailed 6/20/2022 and rejections to claims 4 and 19 have been added in light of the explanations in the Applicant’s Remarks.  One objection to the Specification has been added.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Baghriche, O., S. Rtimi, C. Pulgarin, R. Sanjines, and J. Kiwi. "Effect of the spectral properties of TiO2, Cu, TiO2/Cu sputtered films on the bacterial inactivation under low intensity actinic light." Journal of Photochemistry and Photobiology A: Chemistry 251 (2013): 50-56. Is noted for using XPS to determine chemical damage to cell walls from actinic light (i.e. photo-induced chemical reaction).
Xiao, Shou-Jun, Marcus Textor, Nicholas D. Spencer, and Hans Sigrist. "Covalent attachment of cell-adhesive,(Arg-Gly-Asp)-containing peptides to titanium surfaces." Langmuir 14, no. 19 (1998): 5507-5516. is noted as being one of many papers using ESCA or XPS to determine chemical reactions, although it does not appear to be focused on specific photo-induced chemical reactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./             Examiner, Art Unit 1796          

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796